
	
		I
		112th CONGRESS
		1st Session
		H. R. 3511
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2011
			Mr. Olson introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to clarify
		  liability protections regarding emergency use of automated external
		  defibrillators.
	
	
		1.Short titleThis Act may be cited as the
			 Cardiac Arrest Survival Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)Establishing a
			 nationally uniform baseline of protection from civil liability for persons who
			 use automated external defibrillators (in this section referred to as
			 AEDs) in perceived medical emergencies, who own or hold other
			 property interests in AEDs used in perceived medical emergencies, or who own,
			 occupy, or manage premises in which an AED is used or from which an AED is
			 taken for use in a perceived medical emergency will encourage the deployment of
			 additional AEDs, which will ultimately save lives that would otherwise have
			 been lost to cardiac arrest.
			(2)The current
			 patchwork of State Good Samaritan laws provides incomplete,
			 inconsistent, and, in some instances, inadequate protection for entities
			 considering the acquisition or deployment of AEDs. In these circumstances,
			 concerns about potential liability resulting from the good-faith acquisition
			 and deployment of this life-saving technology are inhibiting its
			 deployment.
			(3)Such concerns are
			 especially acute for entities with operations or facilities in multiple States,
			 yet such entities are also among those in which the widespread deployment of
			 AEDs would be most beneficial.
			(4)A nationally
			 uniform baseline of protection from civil liability is needed for persons who
			 use AEDs in perceived medical emergencies, who own or hold other property
			 interests in AEDs used in perceived medical emergencies, or who own, occupy, or
			 manage premises in which an AED is used or from which an AED is taken for use
			 in a perceived medical emergency.
			3.Liability regarding
			 emergency use of automated external defibrillatorsSection
			 248 of the Public Health Service Act (42 U.S.C. 238q) is amended to read as
			 follows:
			
				248.Liability
				regarding emergency use of automated external defibrillators
					(a)Good samaritan
				protectionsExcept as
				provided in subsection (e), in the case of a person who—
						(1)uses or attempts
				to use an automated external defibrillator device on a victim of a perceived
				medical emergency, and
						(2)is not the
				owner-acquirer (as defined in subsection (c)(2)) of the device,
						such
				person is immune from civil liability for any harm resulting from the use or
				attempted use of such device by such person.(b)Premises
				owner/Lessee/Manager protectionsExcept as provided in subsection (e), in
				the case of a person who—
						(1)owns, occupies
				under a lease or similar arrangement, or manages—
							(A)the premises at
				which an automated external defibrillator device is used or attempted to be
				used on a victim of a perceived medical emergency, or
							(B)the premises from
				which an automated external defibrillator device used or attempted to be used
				on a victim of a perceived medical emergency is taken for such use, and
							(2)is not the
				owner-acquirer of such device,
						such
				person is immune from civil liability for any harm resulting from such use or
				attempted use of such device.(c)Device
				owner-Acquirer protections
						(1)In
				generalExcept as provided in subsection (e), an owner-acquirer
				of an AED is immune from civil liability for any harm resulting from the use or
				attempted use of such device, unless the harm was proximately caused by the
				failure of the owner-acquirer to properly maintain the device according to the
				guidelines of the device manufacturer.
						(2)Owner-acquirer
				definedFor purposes of this section, the term
				owner-acquirer means any person who owns or has otherwise acquired
				a possessory property interest in an AED that is used or attempted to be used
				on a victim of a perceived medical emergency.
						(d)Applicability of
				immunity in certain circumstancesThe immunity provided by
				subsections (a), (b), and (c) of this section shall apply regardless of
				whether—
						(1)the AED that is
				used or attempted to be used is marked with or accompanied by cautionary
				signage;
						(2)the AED that is
				used or attempted to be used is registered with any government;
						(3)the person who
				used or attempted to use the AED saw, read, understood, complied with, or
				attempted to comply with any cautionary signage present;
						(4)the person who
				used or attempted to use the AED had received any training relating to the use
				of (a) AEDs in general or (b) the particular AED used or attempted to be used;
				or
						(5)the person who
				used or attempted to use the AED was assisted or supervised by any other
				person, including but not limited to a licensed physician.
						(e)Inapplicability
				of immunity in certain circumstancesNotwithstanding anything to the contrary in
				subsection (d) of this section, immunity under subsection (a), (b), or (c)(1)
				does not apply to a person if—
						(1)such person’s willful or criminal
				misconduct, gross negligence, reckless misconduct, or a conscious, flagrant
				indifference to the rights or safety of the victim proximately caused the harm
				involved;
						(2)such person is a
				licensed or certified health professional who used the automated external
				defibrillator device while acting within the scope of the license or
				certification of the professional and within the scope of the employment or
				agency of the professional;
						(3)such person is a
				hospital, clinic, or other entity whose purpose is providing health care
				directly to patients, and the harm was caused by an employee or agent of the
				entity who used the device while acting within the scope of the employment or
				agency of the employee or agent; or
						(4)such person is an
				owner-acquirer of the device who leased the device to a health care entity (or
				who otherwise provided the device to such entity for compensation without
				selling the device to the entity), and the harm was caused by an employee or
				agent of the entity who used the device while acting within the scope of the
				employment or agency of the employee or agent.
						(f)Rules of
				construction
						(1)In
				generalThe following applies
				with respect to this section:
							(A)This section does not establish any cause
				of action, or require that an automated external defibrillator device be placed
				at any building or other location.
							(B)With respect to
				the class of persons for which this section provides immunity from civil
				liability, this section preempts the law of any State to the extent that the
				otherwise-applicable State law would allow for civil liability in any
				circumstance where this section would provide immunity from civil
				liability.
							(C)This section does
				not waive any protection from liability for Federal officers or employees
				under—
								(i)section 233 of this title; or
								(ii)sections 1346(b),
				2672, and 2679 of title 28, United States Code, or under alternative benefits
				provided by the United States where the availability of such benefits precludes
				a remedy under section 1346(b) of such title 28.
								(2)Civil actions
				under federal law
							(A)In
				generalThe applicability of
				subsections (a), (b), (c), (d), and (e) includes applicability to any action
				for civil liability described in subsection (a), (b), or (c) that arises under
				Federal law.
							(B)Federal areas
				adopting State lawIf a
				geographic area is under Federal jurisdiction and is located within a State but
				out of the jurisdiction of the State, and if, pursuant to Federal law, the law
				of the State applies in such area regarding matters for which there is no
				applicable Federal law, then an action for civil liability described in
				subsection (a), (b), or (c) that in such area arises under the law of the State
				is subject to subsections (a) through (f) in lieu of any related State law that
				would apply in such area in the absence of this subparagraph.
							(g)Federal
				jurisdiction
						(1)In any civil action arising under State
				law, the courts of the State involved have jurisdiction to apply the provisions
				of this section.
						(2)The actual,
				asserted, or potential application of any provision of this section in any
				civil action or as to any civil claim shall not establish the original
				jurisdiction of the Federal courts over such action or claim under section 1331
				of title 28, United States Code.
						(h)Definitions
						(1)Perceived
				medical emergencyFor
				purposes of this section, the term perceived medical emergency
				means circumstances in which the behavior of an individual leads a reasonable
				person to believe that the individual is experiencing a life-threatening
				medical condition that requires an immediate medical response regarding the
				heart or other cardiopulmonary functioning of the individual.
						(2)Other
				definitionsFor purposes of
				this section:
							(A)The term automated external
				defibrillator device or AED means a defibrillator device
				that—
								(i)is commercially distributed in accordance
				with the Federal Food, Drug, and Cosmetic Act;
								(ii)is capable of
				recognizing the presence or absence of ventricular fibrillation, and is capable
				of determining without intervention by the user of the device whether
				defibrillation should be performed;
								(iii)upon determining
				that defibrillation should be performed, is able to deliver an electrical shock
				to an individual; and
								(iv)in the case of a
				defibrillator device that may be operated in either an automated or a manual
				mode, is set to operate in the automated mode.
								(B)The term cautionary signage
				means, with respect to an AED, any verbal or non-verbal markings or language
				purporting to limit use of the AED by members of the general public or to
				permit use of the AED only by persons with specific skills, qualifications, or
				training.
							(C)(i)The term harm includes
				physical, nonphysical, economic, and noneconomic losses.
								(ii)The term economic loss means
				any pecuniary loss resulting from harm (including the loss of earnings or other
				benefits related to employment, medical expense loss, replacement services
				loss, loss due to death, burial costs, and loss of business or employment
				opportunities) to the extent recovery for such loss is allowed under applicable
				State law.
								(iii)The term noneconomic losses
				means losses for physical and emotional pain, suffering, inconvenience,
				physical impairment, mental anguish, disfigurement, loss of enjoyment of life,
				loss of society and companionship, loss of consortium (other than loss of
				domestic service), hedonic damages, injury to reputation and all other
				nonpecuniary losses of any kind or
				nature.
								.
		
